Exhibit 10.4

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (“Amendment”) is dated as of
June 6, 2013 by and among DENT-A-MED INC., an Oklahoma corporation, and HC
RECOVERY, INC., an Oklahoma corporation (collectively the “Borrowers” and each
individually is referred to as a “Borrower”), WELLS FARGO BANK, N.A., successor
by merger to Wells Fargo Preferred Capital, Inc., as agent for Lenders
(“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of May 18, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.

B. Borrowers have informed Agent and Lenders that Borrowers dissolved Dent-a-Med
Receivables Corporation on or about April 22, 2013 with an effective date of
December 31, 2012 (the “Dissolution”).

C. Borrowers have requested and Agent and Lenders have agreed to consent to the
Dissolution and amend the Loan Agreement in certain respects, all on the terms
and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Consent. Upon the effectiveness of this Amendment, Agent and Lenders consent
to the Dissolution.

2. Amendments. Upon the effectiveness of this Amendment, the Loan Agreement is
amended as follows:

(a) Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:

“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent, pursuant to Section 6.2:

 

Collateral Performance Indicator

  

Advance
Rate

 

Less than or equal to 21%

     70 % 

Greater than 21% but less than or equal to 23%

     69 % 

Greater than 23% but less than or equal to 29%

     68 % 

Greater than 29%

     67 % 



--------------------------------------------------------------------------------

“Applicable Margin” means Four Percent (4.0%).

“Collateral Performance Indicator” means as of the end of each calendar month,
the sum of:

(a) the 31+ day delinquency percentage (the percentage defined as (x) Principal
Receivables for which payment is Thirty One (31) days or more contractually past
due, divided by (y) total Principal Receivables at such date), plus

(b) (i) net charge-offs for the six (6) month period ending on the date of
determination on an annualized basis, divided by (ii) average Principal
Receivables during the six (6) month period ending on the date six (6) months
prior to the date of determination on an annualized basis.

“Maturity Date” means May 18, 2016.

“Maximum Principal Amount” means Fifty Million Dollars ($50,000,000), subject to
increases pursuant to Section 2.13 below.

(b) New Definition. The following new definition is added to Section 1.1 of the
Loan Agreement:

“Excess Availability” means, as of any date of determination, the amount equal
to the amount that Borrowers are entitled to borrow as Advances and/or Letters
of Credit under this Agreement (after giving effect to all then outstanding
Obligations (including the Letter of Credit Amount).

(c) Prepayments. Section 2.8(a) of the Loan Agreement is amended and restated as
follows:

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part not to exceed Five Million Dollars ($5,000,000) without notice,
and, in part, in excess of Five Million Dollars ($5,000,000) upon Seven
(7) Business Day’s prior notice to Agent without premium or penalty, provided
that (i) in the event Borrowers repay the Loan in full or the Obligations are
accelerated following the occurrence of an Event of Default at any time prior
May 18, 2015, Borrowers shall pay a sum equal to One and One Half of One Percent
(1.5%) of the Maximum Principal Amount as a prepayment fee, (ii) in the event
Borrowers repay the Loan in full or the Obligations are accelerated following
the occurrence of an Event of Default at any time on or after May 18, 2015 and
prior to the Maturity Date, Borrowers shall pay a sum equal to One Percent
(1.0%) of the Maximum Principal Amount as a prepayment fee, (iii) prepayments
shall be in a minimum amount of Ten Thousand

 

2



--------------------------------------------------------------------------------

Dollars ($10,000) and Ten Thousand Dollars ($10,000) increments in excess
thereof; and (iv) partial prepayments prior to the Termination Date shall not
reduce Lenders’ Commitments under this Agreement and may be reborrowed, subject
to the terms and conditions hereof for borrowing, and partial prepayments will
be applied first to accrued interest and fees and then to outstanding Advances.
Each Borrower acknowledges that the above described fee is an estimate of
Lenders’ damages in the event of early termination and is not a penalty. In the
event of termination of the credit facility established pursuant to this
Agreement, all of the Obligations shall be immediately due and payable upon the
termination date stated in any notice of termination. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Credit Documents shall survive any such termination, and Agent shall retain
its liens in the Collateral and all of its rights and remedies under the Credit
Documents notwithstanding such termination until Borrowers have paid the
Obligations to Agent and Lenders, in full, in immediately available funds,
together with the applicable termination fee, if any. Notwithstanding the
foregoing, in the event any Borrower should enter into a Change of Ownership
transaction acceptable to Lenders (as determined in their sole and absolute
discretion) and Lenders enter into a modified or new financing with the
acquiring Person or Lenders otherwise consents to such Change in Ownership in
writing, then the termination fee shall be waived by Lenders.

(c) Administrative Fee. Section 2.9(a) of the Loan Agreement is amended and
restated as follows:

(a) RESERVED

(d) Collateral Performance Indicator. Section 6.4(e) of the Loan Agreement is
amended and restated as follows:

(e) Collateral Performance Indicator. A Collateral Performance Indicator of less
than or equal to Thirty Percent (30%).

(e) Restricted Payments. Section 7.2 of the Loan Agreement is amended and
restated as follows:

Section 7.2 Restricted Payments. Make any Restricted Payment, except that a
Borrower may make (i) repurchases of treasury stock of such Borrower in an
aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in
an calendar year, (ii) repurchases of common stock warrants of such Borrower
from Commerzbank or its affiliate, and (iii) regularly scheduled payments of
principal and interest on the Subordinated Debt, so long as (x) with respect to
clauses (i), (ii) and (iii) above, no

 

3



--------------------------------------------------------------------------------

Default or Event of Default exists on the date of such repurchase or payment
after giving effect to the making of such repurchase or payment and (y) with
respect to clause (ii) above, Borrowers have Excess Availability of at least Six
Million Five Hundred Thousand Dollars ($6,500,000) immediately prior to the
making of such repurchase.

3. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery to Agent by Borrowers and Lenders of this Amendment;

(b) Execution by Borrowers and delivery to Agent of an Amended and Restated
Promissory Note (the “Note”);

(c) Delivery to Agent of a certified copy of resolutions of each Borrower’s
board of directors or members authorizing the execution, delivery and
performance of this Amendment and the Note and designating the appropriate
officers to execute and deliver this Amendment and the Note;

(d) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

4. Representations and Warranties. Borrowers represent and warrant to Agent and
Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers of this Amendment and the Note and
the performance by Borrowers of the transactions herein and therein contemplated
(i) are and will be within Borrowers’ powers, (ii) have been authorized by all
necessary organizational action, and (iii) do not and will not violate any
provisions of any law, rule, regulation, judgment, order, writ, decree,
determination or award or breach any provisions of the charter, bylaws or other
organizational documents of Borrowers, or constitute a default or result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any assets of any Borrower (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other contract,
agreement, indenture or instrument to which any Borrower is a party or by which
any Borrower or its property is bound with failure to comply resulting in a
material adverse change in the business, operations, property (including the
Collateral) or financial condition of Borrowers.

(c) This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered in connection herewith will be valid, binding
and enforceable in accordance with its respective terms.

 

4



--------------------------------------------------------------------------------

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

5. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s or
any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers promise to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms thereof.
In consideration of the modification of certain provisions of the Credit
Documents, all as herein provided, and the other benefits received by Borrowers
hereunder, Borrowers hereby RELEASE, RELINQUISH and forever DISCHARGE Agent and
Lenders, and their predecessors, successors, assigns, shareholders, principals,
parents, subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which a Borrower has or may have against
Released Parties arising out of or with respect to any and all transactions
relating to the Loan Agreement, the Notes, and the other Credit Documents
occurring prior to the date hereof.

6. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, Borrowers reconfirm the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.

Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge and
confirm that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $36,083,188.76, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.

7. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

 

5



--------------------------------------------------------------------------------

8. Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS:   DENT-A-MED INC.   By:  

/s/ Clifton C. Scogin

  Name:  

Clifton C. Scogin

  Title:  

CFO

  HC RECOVERY, INC.   By:  

/s/ T. Warren Center

  Name:   

T. Warren Center

  Title:  

Pres & CEO

AGENT AND LENDER:   WELLS FARGO BANK, N.A.   By:  

/s/ William M. Laird

    William M. Laird, Senior Vice President

SIGNATURE PAGE TO THIRD

AMENDMENT TO LOAN AND SECURITY AGREEMENT